United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1540
                                   ___________

United States of America,               *
                                        *
                    Appellee,           * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Andre Williamson,                       *      [UNPUBLISHED]
                                        *
                    Appellant.          *
                                   ___________

                             Submitted: September 13, 2004
                                Filed: September 20, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       After Andre Williamson pleaded guilty to fraud and related activity, he was
sentenced to twelve months and one day of imprisonment and three years of
supervised release. During his supervised release, the probation office filed a
petition alleging Williamson had violated his supervised release terms by committing
another crime. The district court* issued a warrant, and at the revocation hearing,
Williamson stipulated to the conduct giving rise to the alleged violations–stealing a
credit card and using it to purchase goods costing less than $500. The district court

      *
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
classified Williamson’s offense as a Class B supervised release violation under
U.S.S.G. § 7B1.1(a)(2) and sentenced him to twenty months in prison. On appeal,
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and
Williamson has filed a supplemental brief.

       Williamson and his counsel contend the district court mischaracterized the
violation as Grade B, which applies to conduct constituting an offense punishable by
a term of imprisonment greater than one year, rather than as Grade C, which applies
to conduct constituting an offense punishable by a term of imprisonment of one year
or less. See U.S.S.G. § 7B1.1(a)(2)-(3). According to Williamson, his conduct was
punishable by less than a year in prison under Missouri law. We disagree. Under
Mo. Rev. Stat. § 570.030.3(3)(c), stealing a credit card is a class C felony, and under
Mo. Rev. Stat. § 558.011.1(3), the crime is punishable by up to seven years in prison.
Thus, we conclude the district court properly determined the grade of Williamson’s
supervised release violation, and did not abuse its discretion in sentencing him within
the applicable guidelines range.

      Having reviewed the record, we find no other nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). We thus affirm Williamson's sentence and grant his
counsel's motion to withdraw.
                       ______________________________




                                         -2-